Name: Commission Regulation (EEC) No 2240/93 of 9 August 1993 amending Regulation (EEC) No 1961/93 increasing to 200 000 tonnes the quantity of maize held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200/34 Official Journal of the European Communities 10 . 8 . 93 COMMISSION REGULATION (EEC) No 2240/93 of 9 August 1993 amending Regulation (EEC) No 1961/93 increasing to 200 000 tonnes the quantity of maize held by the French intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 1 961 /93 (4), opened a standing invitation to tender for the export of 100 000 tonnes of maize held by the French intervention agency ; whereas, in a communication of 5 August 1993, France informed the Commission of the intention of its intervention agency to increase by 100 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of maize held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 200 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1961 /93 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1961 /93 is replaced by the following : !Article 2 1 . The invitation to tender shall cover a maximum of 200 000 tonnes of maize to be exported to all coun ­ tries of zones I , III (b), VIII (a), and to Cuba and to Hungary. 2 . The regions in which the 200 000 tonnes of maize are stored are stated in Annex I to this Regula ­ tion.' Article 2 Annex I to Regulation (EEC) No 1961 /93 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 ., 0 OJ No L 196, 5 . 8 . 1993, p. 22. 0 OJ No L 191 , 31 . 7 . 1993, p. 76. (4) OJ No L 177, 21 . 7 . 1993, p. 15. 10 . 8 . 93 Official Journal of the European Communities No L 200/35 ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens Bordeaux Clermont-Ferrand Dijon Lyon Nancy Nantes Orleans Paris 15 000 40 000 5 000 20 000 20 000 5 000 15 000 40 000 5 000 15 000 20 000' Poitiers Toulouse